Citation Nr: 1233082	
Decision Date: 09/25/12    Archive Date: 10/01/12	

DOCKET NO.  09-46 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington


THE ISSUE

Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to VA benefits due to the character of the appellant's discharge barring him from status as a Veteran. 


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel




INTRODUCTION


	
The appellant had active service from August 1992 to December 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 decision of the VARO in Seattle that determined the appellant's military service was not honorable for VA purposes.  Notation was made that a previous decision had been made that the appellant's discharge from the military was dishonorable for VA purposes and he was notified of the decision in September 1994.  

The appellant and his representative offered testimony at a travel board hearing in July 2012.  A transcript of the proceedings is of record and has been reviewed.  


FINDINGS OF FACT

1.  By administrative decision dated in September 1994, the appellant's discharge from the military in November 1993 was found to have been issued under conditions which constituted a bar to payment of VA benefits.  

2.  Evidence received since the 1994 Administrative Decision includes evidence that relates to an unestablished fact necessary to substantiate the claim for status as a Veteran for VA benefits purposes.  This evidence in not cumulative of or redundant of evidence already of record.  


CONCLUSION OF LAW

New and material evidence has been presented to reopen a claim of entitlement to status as a Veteran for VA benefits purposes.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.12, 3.156 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes the evidence currently of record is sufficient to substantiate the claim to reopen herein decided.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103 and 5103A or 38 C.F.R. § 3.159 in regard to this issue.  

Legal Criteria

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105 (c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself, or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 3.156 (a).  

The Court recently interpreted the language of 38 C.F.R. § 3.156 (a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating a claim" as "enabling rather than precluding reopening."
The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159 (c) (4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shea v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996).  (The newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last allowance).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996).  

Analysis

The RO initially determined that the period of service for which the appellant's discharge was given did not qualify him for VA benefits.  It was determined that his discharge in November 1993 was found to have been issued under conditions constituting a bar to payment of VA benefits.  The appellant did not appeal the denial and no pertinent evidence was received within the appellate period.  Thus, the September 1994 decision is final.  

The evidence of record since the 1994 administrative decision includes duplicative records from the appellant's service treatment records that were considered at the time of the 1994 decision.  

Additional evidence includes testimony at the July 2012 Travel Board hearing with the Undersigned.  The appellant and his representative essentially testified that he self-medicated with drugs and that substance abuse is acknowledged as a common reaction to a traumatic event such as sexual assault and therefore not willful behavior.  The representative also questions whether the appellant's behavior constituted willful and persistent misconduct.  The Board finds that the testimony from the appellant and the assertions of his representative are credible only for purposes of reopening the claim.  Accordingly, the Board finds this evidence is sufficient to reopen the previously denied claim of recognition as a Veteran for VA disability benefits purposes.  




ORDER

The Board having determined that new and material evidence has been received, reopening of the claim of entitlement to recognition as a Veteran for receipt of VA benefits is granted.  


REMAND

Upon review of the evidence of record, the Board finds that further development is necessary prior to a final decision on the appellant's claim.  The Board finds that the appellant must be afforded an opportunity to undergo a psychiatric examination for the purpose of determining the likelihood that the sexual assault he had in service led to his substance abuse and eventual discharge from service.  

Accordingly, the case is REMANDED for the following:  

1.  The appellant should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for a psychiatric disorder.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the appellant, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.



2.  The appellant should be afforded an examination by a psychologist or psychiatrist to determine the nature and etiology of any acquired psychiatric disorder, to include PTSD.  The claims file must be made available to and reviewed by the examiner, and any indicated studies, to include psychological testing, should be performed.  

Based on review of the file and examination of the appellant, the examiner should provide a medical opinion as to whether it is at least as likely as not (that is, at least 50 percent probability or greater) that a chronic acquired psychiatric disorder, to include PTSD, was present during the appellant's military service, and, if so, whether it is at least as likely as not that such psychiatric condition was responsible for the appellant's problems with substance abuse while in service.  

The rationale for any opinion expressed must be provided.  The examiner should take into account the appellant's reports of his history.  If the examiner discounts the appellant's reports, he or she should provide the reason for doing so.  If the examiner cannot provide an opinion without resort to speculation, he or she must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.  

3.  Thereafter, the AMC/RO should review the examination report to ensure that it contains the opinion and rationale requested in this REMAND.  The issue on appeal should then be readjudicated.  If the benefit sought is not granted, the AMC/RO should furnish to the appellant and his representative a Supplemental Statement of the Case and afford them the requisite opportunity for response.  Thereafter, if indicated, the case should be returned to the Board for further appellate consideration.  

By this REMAND, the Board intimates no opinion, either legal or factual, as to any final outcome warranted.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



	                  _________________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


